HENSHAW, J.
This is an action by plaintiff to recover from' defendants the amount due him for damages to his property by the widening of Dupont street. Judgment passed for plaintiff, and from it the defendants Hubert and Humphreys prosecute this appeal. The only proposition advanced by them is that the amended complaint does not state a cause of action. This point was made by other defendants in an appeal from this judgment, and decided adversely to the contention in Hunter v. Bryant, 98 Cal. 250, 33 Pac. 51, where this court said: “Conceding, for the pur*979poses of the case, that the original complaint was lacking in essentials, still the amended complaint is unobjectionable, and that is the pleading upon which the judgment was rendered.” A review of the ease presents no grounds for a modification or reversal of this decision. The judgment is affirmed, and this order directed to be entered as of date May 1, 1893.
We concur: McFarland, J.; Temple, J.